                 Case 3:20-cv-03137-JD Document 51 Filed 08/26/21 Page 1 of 3


     Alan M. Fisch (pro hac vice)
1    alan.fisch@fischllp.com
     R. William Sigler (pro hac vice)
2    bill.sigler@fischllp.com
     Adam A. Allgood (SBN: 295016)
3
     adam.allgood@fischllp.com
4    FISCH SIGLER LLP
     5301 Wisconsin Avenue NW
5    Fourth Floor
     Washington, DC 20015
6    Tel: 202.362.3500
     Fax: 202.362.3501
7
8    Ken K. Fung (SBN: 283854)
     ken.fung@fischllp.com
9    FISCH SIGLER LLP
     400 Concar Drive
10   San Mateo, CA 94402
11   Tel: 650.362.8207
     Fax: 202.362.3501
12
     Counsel for Plaintiffs
13   Juniper Networks, Inc. and
     Apstra Inc.
14
15
                              UNITED STATES DISTRICT COURT
16                          NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
17
18   JUNIPER NETWORKS INC., and                Case No. 3:20-cv-3137-JD
     APSTRA INC.,
19                                             NOTICE OF RELATED
                          Plaintiffs,          ADMINISTRATIVE PROCEEDING
20
            v.
21
     SWARM TECHNOLOGY LLC,
22
23                        Defendant.

24
25
26
27

28

     NOTICE OF RELATED
     ADMINISTRATIVE PROCEEDING                                      CASE NO. 3:20-cv-3137-JD
               Case 3:20-cv-03137-JD Document 51 Filed 08/26/21 Page 2 of 3



1           Juniper hereby respectfully provides notice of the filing of an administrative proceeding

2    related to this case: Inter Partes Review No. IPR2021-01445, which seeks review of one of the

3    patents-in-suit here, U.S. Patent No. 9,852,004. Juniper previously filed an IPR on U.S. Patent

4    No. 9,146,777,1 and expects to file an IPR on the third and final patent-in-suit, U.S. Patent No.

5    10,592,275, shortly. Juniper will update the Court when that filing occurs, and when the Patent

6    Board issues institution decisions on the three IPRs.

7
     Dated: August 26, 2021                         By: /s/ R. William Sigler
8                                                       Alan M. Fisch (pro hac vice)
                                                        alan.fisch@fischllp.com
9                                                       R. William Sigler (pro hac vice)
10                                                      bill.sigler@fischllp.com
                                                        Adam A. Allgood (SBN: 295016)
11                                                      adam.allgood@fischllp.com
                                                        FISCH SIGLER LLP
12                                                      5301 Wisconsin Avenue NW
                                                        Fourth Floor
13                                                      Washington, DC 20015
14                                                      Tel: 202.362.3500
                                                        Fax: 202.362.3501
15
                                                        Ken K. Fung (SBN: 283854)
16                                                      ken.fung@fischllp.com
                                                        FISCH SIGLER LLP
17
                                                        400 Concar Drive
18                                                      San Mateo, CA 94402
                                                        Tel: 650.362.8207
19                                                      Fax: 202.362.3501
20
21
22
23
24
     1
       See Dkt. No. 49, Swarm’s Notice of Related Administrative Proceeding. Swarm’s notice asserts
25   that “Amazon may be estopped from raising in this Court” certain invalidity defenses depending
     on the outcome of Juniper’s IPR against the ’777 patent. This is incorrect. Amazon isn’t a party
26   in this case, and Swarm hasn’t asserted the ’777 patent against Amazon in this Court or in
     Swarm’s pending case against Amazon in Arizona. And, as Juniper has affirmed to Swarm and
27   the Patent Board, Amazon isn’t a real party in interest in Juniper’s IPR against the ’777 patent, as
     the initial petition in that proceeding incorrectly identified Amazon due to a clerical error. See
28   Dkt. No. 49-3, Petitioner’s Updated Mandatory Notices.
     NOTICE OF RELATED
     ADMINISTRATIVE PROCEEDING                                                  CASE NO. 3:20-cv-3137-JD
               Case 3:20-cv-03137-JD Document 51 Filed 08/26/21 Page 3 of 3


                                    CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on August 26, 2021, I caused the foregoing document to be served

 3   via the Court’s CM/ECF system on all counsel of record per Local Rule CV-5(5).

 4                                                  /s/ R. William Sigler
                                                        R. William Sigler
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF RELATED
     ADMINISTRATIVE PROCEEDING                                               CASE NO. 3:20-cv-3137-JD
